Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 12, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  156849(98)(100)(101)                                                                                  Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  RAFAELI, LLC, and ANDRE OHANESSIAN,                                                                                   Justices
            Plaintiffs-Appellants,
                                                                    SC: 156849
  v                                                                 COA: 330696
                                                                    Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Jaimie N.L. Cavanaugh and Wesley P. Hottot to appear and practice in this
  case under MCR 8.126(A) is GRANTED. The motion of plaintiffs-appellants to extend
  the time for filing their reply brief is GRANTED. The brief will be accepted as timely filed
  if submitted on or before May 8, 2019. The motion of the Center for Constitutional
  Jurisprudence to file a brief amicus curiae is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before May 8, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 12, 2019

                                                                               Clerk